NOT PRECEDENTIAL


                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               _____________

                                    No. 20-2996
                                   _____________

                                H.U.; B.U.,
                    PARENTS AND NATURAL GUARDIANS
                            OF K.U., A MINOR,

                                                           Appellants

                                          v.

                  NORTHAMPTON AREA SCHOOL DISTRICT;
                     COLONIAL NORTHAMPTON – IU 20

                    _____________________________________

               On Appeal from the United States District Court for the
                         Eastern District of Pennsylvania
                        (District Court No. 5:18-cv-03896)
                      District Court Judge: Joshua D. Wolson
                   _____________________________________

                           Argued on September 21, 2021

                               (Filed: October 15, 2021)

            Before: JORDAN, PORTER, and RENDELL, Circuit Judges.

Michael D. Shaffer [Argued]
Shaffer & Gaier
1628 John F. Kennedy Boulevard
8 Penn Center,
Suite 400
Philadelphia, PA 19103

      Counsel for Appellants
John E. Freund, III [Argued]
Rebecca A. Young, Esq.
King, Spry, Herman, Freund, & Faul
One West Broad Street
Suite 700
Bethlehem, PA 18018

       Counsel for Appellee, Colonial Northampton – IU 20


                                        _________

                                      O P I N I O N*
                                       _________


RENDELL, Circuit Judge

       In December 2017, K.U. was sexually assaulted by a fellow student on a school

van operated by Colonial Intermediate Unit 20 (“CIU 20”). K.U.’s parents, Plaintiffs

H.U. and B.U., sued CIU 20 and one of its service districts on her behalf under 42 U.S.C.

§ 1983. The District Court granted summary judgment against Plaintiffs. For the reasons

that follow, we will affirm.

                                             I.

       At the time of the assault, K.U. was a fifteen-year-old student who, because of her

various neurological disorders, attended Colonial Academy, a school for children with

special needs operated by Defendant CIU 20. CIU 20 is a Pennsylvania intermediate unit

servicing thirteen school districts, including Northampton Area School District.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                             2
       CIU 20 transported K.U. to and from Colonial Academy by van. Three or four

other students rode the van daily with K.U., accompanied by two CIU staff members: a

driver (Elaine Souders) and a monitor (Melonie Young). Souders and Young both

received TACT2 “[t]herapeutic aggressive control training,” addressing “how to . . .

deescalate a student’s aggressive behavior.” App. 265, 284. TACT2 training does not

cover peer-to-peer sexual contact specifically, but all drivers and monitors were

instructed in their Employee Manual to “enforce assertive discipline” on school

transportation and to “physical[ly] restrain[]” students if it is necessary to “protect the

child or other children on the vehicle.” App. 227, 250.

       The students on the van had assigned seats, with K.U. normally sitting alone. At

some point in December 2017, however, K.U. asked if she could move and sit next to

another student: A.J. At the time, A.J. was twelve or thirteen years old and had a history

of violent contact with his peers, including punching and throwing objects at them. He

had also threatened extreme violence against peers and the school. Melonie Young,

unaware of this history and never having observed A.J. engage in violence or sexual

misconduct, permitted the seat change. H.U. v. Colonial Northampton - IU 20, No. 5:18-

CV-3896-JDW, 2020 WL 5292073, at *2-3 (E.D. Pa. Sept. 4, 2020). The change was

unproblematic for several days but, at some point in late December, A.J. sexually

assaulted K.U. on the van ride home from school. He groped her, forced her hand down

his pants, and made her perform oral sex on him.

       On December 22, K.U. reported the assault to a teacher at Colonial Academy.



                                               3
       The assault wrought a severe psychological toll on K.U. In the weeks that

followed, she twice attempted suicide by overdosing. She also attempted to get off the

school van while it was moving. She has experienced increased depression, anxiety, and

difficulties with trust, especially of males.

       K.U.’s parents, H.U. and B.U., later brought this action on her behalf. In their

Complaint, Plaintiffs asserted that CIU 20 and Colonial Northampton Area School

District had violated K.U.’s substantive due process rights under a state-created danger

theory. Plaintiffs voluntarily dismissed their claims against the school district and the

District Court granted summary judgment in favor of CIU 20 on the remaining claims.

H.U., 2020 WL 5292073, at *4. Applying the state-created danger test of Bright v.

Westmoreland Cnty., the Court reasoned that Plaintiffs could not show the assault on

K.U. was foreseeable because Young was not on notice that A.J. posed a risk. Id. at *2-3

(citing Bright v. Westmoreland Cnty., 443 F.3d 276, 281 (3d Cir. 2006)). This appeal

followed.

                                                II.

        We have jurisdiction to review the District Court’s determination under 28 U.S.C.

§ 1291. Our review of a grant of summary judgment is plenary and “we must grant all

reasonable inferences from the evidence to the non-moving party.” See Knabe v. Boury

Corp., 114 F.3d 407, 410 n. 4 (3d Cir. 1997); see also Anderson v. Consol. Rail Corp.,

297 F.3d 242, 246–47 (3d Cir. 2002).




                                                4
                                             III.

       Plaintiffs contend that the District Court erred in finding the record did not support

a state-created danger claim. They also fault the District Court for not going on to

address their failure-to-train theory of municipal liability. We consider each contention

in turn.

       First, Plaintiffs urge that K.U.’s substantive due process rights were violated

because the bus monitor’s approval of the seating change “caused [K.U.] to be in a more

vulnerable position” seated next to the “violent, unpredictable” A.J. Appellants’ Br. at

28. We do not agree. Although what happened to K.U. is undeniably tragic, the

elements of a constitutional violation are simply not made out.

       Generally, the Due Process Clause does not impose an affirmative duty upon the

state to protect citizens from the acts of private individuals. See DeShaney v. Winnebago

Cnty Dep’t of Soc. Servs., 489 U.S. 189, 198–200 (1989). We have recognized an

exception to this rule where the state itself acts to create or enhance a danger that

deprives the plaintiff of her substantive due process rights. Sanford v. Stiles, 456 F.3d

298, 304 (3d Cir. 2006). To prevail on a state-created danger claim, a plaintiff must

prove four elements:

       (1) the harm ultimately caused was foreseeable and fairly direct;

       (2) a state actor acted with a degree of culpability that shocks the conscience;

       (3) a relationship between the state and the plaintiff existed such that the plaintiff
           was a foreseeable victim of the defendant’s acts, or a member of a discrete
           class of persons subjected to the potential harm brought about by the state’s
           actions, as opposed to a member of the public in general; and


                                              5
       (4) a state actor affirmatively used his or her authority in a way that created a
           danger to the citizen or that rendered the citizen more vulnerable to danger
           than had the state not acted at all.

Bright, 443 F.3d at 281 (internal quotation marks and footnotes omitted). Plaintiffs fail

this test because they have not shown foreseeability or conscience-shocking action on the

part of CIU 20, as the District Court correctly found.

       Although we could begin and end our analysis with the absence of conscience-

shocking behavior, because this aspect depends to a large extent on a defendant’s ability

to foresee what occurred, we begin with a consideration of that aspect. See Morse v.

Lower Merion Sch. Dist., 132 F.3d 902, 910 (3d Cir. 1997).

       To make out foreseeability, Plaintiffs must “allege an awareness on the part of the

state actors that rises to [the] level of actual knowledge or an awareness of risk that is

sufficiently concrete to put the actors on notice of the harm.” Phillips v. Cnty. of

Allegheny, 515 F.3d 224, 238 (3d Cir. 2008). Foreseeability of harm is assessed from the

perspective of the state officers who take the risk-creating action. See, e.g., Mann v.

Palmerton Area Sch. Dist., 872 F.3d 165, 171 (3d Cir. 2017), as amended (Sept. 22,

2017) (analyzing foreseeability from the perspective of a football coach who told

concussed student to continue practicing); L.R. v. Sch. Dist. of Philadelphia, 836 F.3d

235, 245 (3d Cir. 2016) (analyzing foreseeability from the perspective of a teacher who

released a young student to a stranger); Phillips, 515 F.3d at 238–39 (analyzing

foreseeability from the perspective of two 911 operators who provided personal

information to a dangerous criminal).



                                              6
       Here, the only state actor Plaintiffs identify is Young, who approved K.U.’s

request to sit with A.J. on the van. 1 Consequently, we ask whether A.J. assaulting K.U.

was foreseeable to Young and conclude that it was not. Young was unaware of A.J.’s

past behavioral problems documented in his school records. H.U., 2020 WL 5292073, at

*3 (“Ms. Young did not have actual or constructive knowledge about A.J.’s history. . .

.”). She had never observed A.J. engage in any sexual misconduct on the school van, nor

was she aware of any past incident of sexual assault on school transportation.2 Thus, the

risk of serious harm was not foreseeable and Plaintiffs are left unable to satisfy this

element of the Bright test.

       Further, as noted above, because foreseeability is relevant to the shocks-the-

conscious element, Plaintiffs’ claim also fails there. As Young “ha[d] time to make an

‘unhurried judgment[]’” regarding the seat change, Plaintiffs must show deliberate

indifference to satisfy the conscience-shocking prong. See Kedra v. Schroeter, 876 F.3d

424, 437 (3d Cir. 2017) (quoting Vargas v. City of Philadelphia, 783 F.3d 962, 973 (3d



1
  Plaintiffs’ strained attempts to impose liability on CIU 20 based on what “it” knew or
did are unavailing. A state entity can only act through its employees, and the entity itself
can be liable under Monell only if it has adopted a custom or policy. Monell v. Dep’t of
Soc. Servs. of City of New York, 436 U.S. 658, 690–95 (1978). Moreover, any purported
“failure” on the part of an employee of CIU 20—e.g. failing to share student history
information—does not constitute an affirmative act for the purposes of the state-created
danger analysis. See Bright, 443 F.3d 276, 284 (3d Cir. 2006) (citing DeShaney, 489
U.S. at 197) (“[M]ere ‘failure to protect an individual against private violence’ does not
violate the Due Process Clause.”).
2
  Nor was the risk of sexual assault a matter of common sense or experience for a school
van monitor. Cf. Phillips, 515 F.3d at 237 (citing Kneipp v. Tedder, 95 F.3d 1199, 1208
(3d Cir. 1996)) (foreseeability may be based on a defendant’s “ordinary common sense
and experience”).
                                              7
Cir. 2015)). But Young could not have been ‘deliberately indifferent’ to a risk she did

not know of. See, e.g., Morse, 132 F.3d at 910 (“[T]he notion of deliberate indifference

contemplates a danger that must at least be foreseeable.”). Thus, Plaintiffs’ state-created

danger claim founders on this front as well.

       As Plaintiffs cannot show a substantive due process violation, the District Court

was perfectly justified in stopping its analysis at this point. See, e.g., Mulholland v. Gov’t

Cnty. of Berks, Pa., 706 F.3d 227, 238 n. 15 (3d Cir.2013) (internal citations omitted) (“It

is well-settled that, if there is no [constitutional] violation in the first place, there can be

no derivative municipal claim.”). We choose to go further, however, and hold in the

alternative that, even assuming a violation arguendo, Plaintiffs still cannot prevail

because there is no basis for Monell liability here.3

       Plaintiffs argue that CIU 20 is liable under Monell for failing to train its employees

regarding peer-to-peer sexual contact because this omission caused a violation of K.U.’s

rights. 4 Although failure-to-train could be a cognizable basis for municipal liability, it

generally requires that a “pattern of similar constitutional violations by untrained

employees” have occurred, sufficient to put the policymaker on notice of a training

deficiency. See Connick v. Thompson, 563 U.S. 51, 62 (2011) (citing Bd. of Cnty.

Comm’rs of Bryan Cnty., Okl. v. Brown, 520 U.S. 397, 399 (1997)). Here, Plaintiffs have



3
  “Generally, we may affirm on any ground supported by the record . . . .” Laurel
Gardens, LLC v. Mckenna, 948 F.3d 105, 116 (3d Cir. 2020) (citing TD Bank N.A. v.
Hill, 928 F.3d 259, 270 (3d Cir. 2019)).
4
  Monell applies because CIU 20 is classified as a municipal entity. Cf. Arnold v. Blast
Intermediate Unit 17, 843 F.2d 122, 127 (3d Cir. 1988).
                                                8
not identified a single prior substantive due process violation wrought by CIU 20 or its

employees to put CIU 20 on notice of a need for additional training. Indeed, the record

shows that there had been no prior incidents of student sexual assault on school

transportation, let alone sexual assaults amounting to constitutional torts.

       Plaintiffs attempt to overcome this dearth of past violations by arguing CIU 20

officials were at least aware of the abstract risk of such problems, given the special needs

of their student population. Connick is clear, however, that a pattern of violations is the

usual requirement, not just a vague awareness of some broad threat. See 563 U.S. at 62;

see also Johnson v. City of Philadelphia, 975 F.3d 394, 403 (3d Cir. 2020) (“Accidents

occur, of course. But the Monell inquiry asks whether a municipality was deliberately

indifferent to the risk of a constitutional violation.”). Nor have Plaintiffs shown this case

falls within the “narrow range of ‘single-incident’ liability.” Connick, 563 U.S. at 71–72

(citing City of Canton v. Harris, 489 U.S. 378, 390 (1989)). Put simply, state-created

danger substantive due process violations were not an ‘obvious’ consequence of CIU 20’s

failure to provide peer-to-peer sexual assault training, as no such assault had ever

occurred at CIU 20 before. See, e.g., Thomas v. Cumberland Cnty., 749 F.3d 217, 225

(3d Cir. 2014) (focusing on the “frequency of [inmate] fights” in finding risk of

violations was obvious).

       Finally, CIU 20 did require employees to participate in a relevant training

program: TACT2. Although this program did not address peer-to-peer sexual conduct

specifically, it trained CIU 20 staff on how to confront and resolve student aggression.

The sexual assault at issue here certainly falls within that broad category, as it was an act

                                              9
of inter-personal physical violence. See, e.g., Est. of Davis ex rel. McCully v. City of N.

Richland Hills, 406 F.3d 375, 385–86 (5th Cir. 2005) (distinguishing between “a

complete failure to train” and “a failure to train in one limited area”) (internal citations

omitted). Young and Souders were also instructed to “enforce assertive discipline” on

the van and to “physical[ly] restrain[]” students if it proved necessary to “protect the

child or other children on the vehicle.” App. 227, 250.

       Given these facts, there was no basis in the record to find CIU 20 was deliberately

indifferent to the risk of violence, including sexual violence, on school transportation.

                                              IV.

       We accordingly will affirm the order of the District Court.




                                              10